 



Exhibit 10.34
INDEMNIFICATION AGREEMENT
     This INDEMNIFICATION AGREEMENT (the “Agreement”) is entered into as
of_______________, by and between Equity LifeStyle Properties, Inc., a Maryland
corporation (the “Company”), and _______________, (the “Indemnitee”).
     WHEREAS, the Indemnitee is a director or officer of the Company and in such
capacity is performing valuable services for the Company;
     WHEREAS, the Bylaws (the “Bylaws”) of the Company and Section 2-418 of the
Maryland General Corporation Law (the “MGCL”) provide for indemnification by the
Company of its directors and officers as provided therein;
     WHEREAS, to provide the Indemnitee with additional contractual assurance of
protection against personal liability in connection with certain proceedings
described below, the Company desires to enter into this Agreement;
     WHEREAS, Section 2-418(g) of the MGCL expressly provides that the
indemnification provisions of Section 2-418 of the MGCL are not exclusive of any
other indemnification rights under the charter or bylaws of a corporation, a
resolution of stockholders or directors, an agreement or otherwise, and this
Agreement is being entered into as permitted by the MGCL and the Bylaws and as
authorized by the Board of Directors of the Company (the “Board of Directors”);
and
     WHEREAS, to induce the Indemnitee to continue to provide services to the
Company as a director or officer, and to provide the Indemnitee with specific
contractual assurance that indemnification will be available to the Indemnitee
regardless of, among other things, any amendment to the Bylaws or any
acquisition transaction relating to the Company, the Company desires to provide
the Indemnitee with protection against personal liability.
     NOW, THEREFORE, in consideration of the premises and the covenants
contained herein, the Company and the Indemnitee hereby agree as follows:
     Section 1.   Definitions.   For purposes of this Agreement:
     (a)          “Company Status” describes the Indemnitee’s status as a person
who is or was a director or officer of the Company or who is or was serving at
the request of the Company as a director, officer, partner, trustee, employee or
agent of any other corporation, partnership, joint venture, trust, employee
benefit plan or other enterprise, whether conducted for profit or not for
profit.
     (b)          “Disinterested Director” means a director of the Company who
is not and was not a party to the Proceeding (as hereinafter defined) in respect
of which indemnification is sought by the Indemnitee.
     (c)          “Effective Date” means the date of this Agreement as set forth
above.
     (d)          “Expenses” shall include all fees, retainers and disbursements
of counsel, court costs, arbitrator costs, transcript costs, fees of experts,
witness fees, travel expenses, duplicating costs, printing and binding costs,
telephone charges, postage, delivery service fees, and all other disbursements
or expenses of the types customarily incurred in connection with prosecuting,
defending, preparing to prosecute or defend, investigating or being or preparing
to be a witness in a Proceeding.
     (e)          “Independent Counsel” means a law firm, or a member of a law
firm, that is experienced in matters of corporate law and neither presently is,
nor in the past two years has been, retained to represent (i) the Company or the
Indemnitee in any matter material to either such party or (ii) any other party
to the Proceeding giving rise to a claim for indemnification hereunder.
     (f)          “Proceeding” includes any action, suit, arbitration,
alternative dispute resolution mechanism, investigation, administrative hearing
or any other proceeding, including appeals therefrom, whether civil, criminal,

 



--------------------------------------------------------------------------------



 



administrative or investigative, except one initiated by the Indemnitee pursuant
to Section 9 of this Agreement to enforce the Indemnitee’s rights under this
Agreement.
     Section 2.   Indemnification.   The Company hereby indemnifies the
Indemnitee and agrees to hold the Indemnitee harmless to the fullest extent
permitted under the MGCL and/or any other applicable law. Without limiting the
effect of the preceding sentence, the Indemnitee shall be indemnified and held
harmless as provided in this Agreement and under applicable law, the Articles of
Amendment and Restatement of the Company (the “Charter”), the Bylaws, any
agreement, a vote of the stockholders or resolution of the Board of Directors or
otherwise if, by reason of the Indemnitee’s Company Status, the Indemnitee is
made a party to or is threatened to be made a party to or is otherwise involved
in any threatened, pending or completed Proceeding, including a Proceeding by or
in the right of the Company, whether the basis of such Proceeding is an alleged
action or omission in an official capacity or in any other capacity by reason of
the Indemnitee’s Company Status. Subject to Section 13, the Indemnitee shall be
indemnified against Expenses, liabilities, losses, judgments, penalties, fines,
amounts paid in settlement, and ERISA excise taxes and penalties, in each case
actually and reasonably incurred by or on behalf of the Indemnitee in connection
with such Proceeding or any claim, issue or matter therein.
     Section 3.   Expenses of a Successful Party.   Without limiting the effect
of Section 2, Section 4, Section 5 or any other provision of this Agreement, to
the extent that the Indemnitee is by reason of the Indemnitee’s Company Status a
party to and is successful on the merits or otherwise in any Proceeding, the
Indemnitee shall be indemnified against all Expenses actually and reasonably
incurred by or on behalf of the Indemnitee in connection therewith. If the
Indemnitee is not wholly successful in such Proceeding but is successful on the
merits or otherwise as to one or more but less than all claims, issues or
matters in such Proceeding, the Company shall, without limitation of the
Indemnitee’s right to indemnification with respect to claims, issues or matters
as to which the Indemnitee is not wholly successful, indemnify the Indemnitee
against all Expenses actually and reasonably incurred by or on behalf of such
Indemnitee in connection with each successfully resolved claim, issue or matter.
For purposes of this Agreement and without limitation of the foregoing, the term
“successful on the merits or otherwise” shall include, but not be limited to,
(i) any termination, withdrawal or dismissal (with or without prejudice) of any
Proceeding against the Indemnitee without a conviction or an express finding of
liability against the Indemnitee, (ii) the expiration of 180 days after the
making of any claim or threat of a Proceeding without in each case the
institution of the same and without any promise of payment or payment made to
induce a settlement or (iii) the settlement of any actual or threatened
Proceeding pursuant to which the Indemnitee pays less than $25,000.
     Section 4.   Witness Expenses.   Notwithstanding any other provision of
this Agreement, to the extent that the Indemnitee is, by reason of the
Indemnitee’s Company Status, a witness for any reason in any Proceeding to which
the Indemnitee is not a party, the Indemnitee shall be indemnified against all
Expenses actually and reasonably incurred by or on behalf of the Indemnitee in
connection therewith.
     Section 5.   Advances.   The Company shall, without requiring a preliminary
determination of the ultimate entitlement to indemnification, advance all
reasonable Expenses incurred by or on behalf of the Indemnitee in connection
with any Proceeding within twenty (20) days after the receipt by the Company of
a statement from the Indemnitee requesting such advance from time to time,
whether prior to or after final disposition of such Proceeding. Such statement
shall reasonably evidence the Expenses incurred by or on behalf of the
Indemnitee and shall be accompanied or preceded by (i) an affirmation by the
Indemnitee of the Indemnitee’s good faith belief that the standard of conduct
necessary for indemnification under this Agreement has been met and (ii) an
undertaking by or on behalf of the Indemnitee to repay any Expenses advanced if
it shall ultimately be determined by final judicial determination from which
there is no further right to appeal that the Indemnitee is not entitled to be
indemnified against such Expenses. The Indemnitee shall use its good faith
efforts to notify the Company of Expenses incurred by or on behalf of the
Indemnitee by not later than six months after the incurrence of such Expenses.
The advancement of Expenses pursuant to this Section 5 shall not be construed as
a loan to the Indemnitee, and the Indemnitee shall not be obligated to repay any
Expenses advanced, until such time as it shall have ultimately been determined
by final judicial determination from which there is no further right to appeal
that the Indemnitee is not entitled to be indemnified against such Expenses.
     Section 6.   Selection of Counsel.   In the event that the Company shall be
obligated under this Agreement to pay the Expenses of any Proceeding against the
Indemnitee, the Company shall be entitled to assume the defense of such
Proceeding, with counsel approved by the Indemnitee (who shall not unreasonably
withhold such approval),

2



--------------------------------------------------------------------------------



 



upon the delivery to the Indemnitee of written notice of its election to do so.
After delivery of such notice, approval of such counsel by the Indemnitee and
the retention of such counsel by the Company, the Company will not be liable to
the Indemnitee under this Agreement for any fees of counsel subsequently
incurred by the Indemnitee with respect to the same Proceeding; provided, that
(i) the Indemnitee shall have the right to employ his or her own counsel in any
such Proceeding at the Indemnitee’s expense; and (ii) if (A) the employment of
counsel by the Indemnitee has been previously authorized in writing by the
Company, (B) the Indemnitee shall have reasonably concluded that there may be a
conflict of interest between the Company and the Indemnitee in the conduct of
such defense and shall have notified the Company in writing thereof, (C) the
Indemnitee shall have reasonably concluded that there may be a conflict of
interest between the Indemnitee and other indemnitees of the Company being
represented by counsel retained by the Company in the same Proceeding and shall
have notified the Company in writing thereof, or (D) the Company shall not, in
fact, have employed counsel to assume the defense of such Proceeding within a
reasonable time frame, then the reasonable fees and expenses of the Indemnitee’s
counsel shall be at the expense of the Company.
     Section 7.   Determination of Entitlement to Indemnification.
     (a)          To obtain indemnification under this Agreement, the Indemnitee
shall submit to the Company a written request, including such documentation and
information as may be reasonably necessary to determine whether and to what
extent the Indemnitee is entitled to indemnification.
     (b)          A determination with respect to the Indemnitee’s entitlement
to indemnification shall be made: (i) by the Board of Directors (A) by a
majority vote of those members of the Board of Directors that are Disinterested
Directors, provided that such Disinterested Directors constitute a quorum of the
Board of Directors, or (B) if such a quorum cannot be obtained, then by a
majority vote of a committee of the Board of Directors consisting solely of two
or more Disinterested Directors who were duly designated to act in the matter by
a majority vote of the full Board of Directors, (ii) by Independent Counsel
selected by the Board of Directors or a committee of the Board of Directors by
vote as set forth in clause (i) or, if the requisite quorum of the full Board of
Directors cannot be obtained therefor and the committee cannot be established,
by a majority vote of the full Board of Directors, or (iii) by the stockholders
of the Company. The Company shall promptly deliver to the Indemnitee a copy of
any written legal opinion delivered by Independent Counsel in relation to clause
(ii). The Company shall pay all fees and expenses of any Independent Counsel. In
addition to the advancement of Expenses pursuant to Section 5 (which shall be
made in the manner set forth in Section 5), other indemnification payments shall
be made to the Indemnitee within twenty (20) days after the determination of the
Indemnitee’s right to indemnification.
     (c)          The Indemnitee shall cooperate with the person or entity
making the determination of the Indemnitee’s entitlement to indemnification and
shall provide upon reasonable advance request any documentation or information
which is not privileged or otherwise protected from disclosure and which is
reasonably available to the Indemnitee and reasonably necessary to such
determination. Any costs or expenses (including attorneys’ fees and
disbursements) incurred by the Indemnitee in so cooperating shall be borne by
the Company (irrespective of the determination as to the Indemnitee’s
entitlement to indemnification) and the Company hereby agrees to indemnify and
hold harmless the Indemnitee with respect to such costs or expenses.
     Section 8.   Presumptions.
     (a)          In making a determination with respect to the Indemnitee’s
entitlement to indemnification hereunder, the person or entity making such
determination shall presume that the Indemnitee is entitled to indemnification
under this Agreement, and the Company shall have the burden of proof to overcome
such presumption.
     (b)          If the person or entity making the determination whether the
Indemnitee is entitled to indemnification shall not have made a determination
within sixty (60) days after receipt by the Company of the request therefor, the
requisite determination of entitlement to indemnification shall be deemed to
have been made and the Indemnitee shall be entitled to such indemnification, in
the absence of (i) a misstatement by the Indemnitee of a material fact, or an
omission of a material fact necessary to make the Indemnitee’s statement not
materially misleading, in connection with the request for indemnification, or
(ii) a prohibition of such indemnification under Maryland law. The sixty
(60)-day period may be extended for a reasonable time, not to exceed thirty (30)
days, if

3



--------------------------------------------------------------------------------



 



the person or entity making said determination in good faith requires additional
time for obtaining or evaluating relevant documentation and information. The
foregoing provisions of this Section 8(b) shall not apply if the determination
of entitlement to indemnification is to be made by the stockholders and if
within fifteen (15) days after receipt by the Company of the request for such
determination the Board of Directors resolves to submit such determination to
the stockholders for consideration at an annual or special meeting thereof to be
held within seventy-five (75) days after the date of such receipt and such
determination is made at such meeting.
     (c)          The termination of any Proceeding or of any claim, issue or
matter therein, by judgment, order, settlement or conviction, or upon a plea of
nolo contendere or its equivalent, shall not by itself adversely affect the
right of the Indemnitee to indemnification.
     (d)          The knowledge or actions, or failure to act, of any director,
officer, agent or employee of the Company or of any director, officer, partner,
trustee, employee or agent of any other corporation, partnership, joint venture,
trust, employee benefit plan or other enterprise with respect to which the
Indemnitee is serving at the request of the Company, in each case other than the
Indemnitee, shall not be imputed to the Indemnitee for purposes of determining
the right to indemnification under this Agreement.
     (e)          For purposes of any determination hereunder, the Indemnitee
shall, without limitation, be deemed to have acted in good faith and without
deliberate dishonesty and, with respect to any criminal proceeding, to have had
no reasonable cause to believe that the act or omission was unlawful, if (i) in
performing his or her duties, the Indemnitee relied on any information, opinion,
report or statement, including any financial statement or other financial data,
prepared or presented by (A) an officer or employee of the Company whom the
Indemnitee reasonably believed to be reliable and competent in the matter
presented, (B) a lawyer, public accountant or other person as to a matter which
the Indemnitee reasonably believed to be within the person’s professional or
expert competence or (C) in the event that the Indemnitee is a director of the
Company, a committee of the Board of Directors on which the Indemnitee does not
serve, as to a matter within its designated authority, if the Indemnitee
reasonably believed the committee to merit confidence and (ii) the Indemnitee
did not have any knowledge concerning the matter in question which would cause
such reliance to be unwarranted.
     (f)          The Company acknowledges that its operations are subject to
various state and local rent control laws and other similar regulations
(collectively the “Regulatory Laws”), some of which include criminal sanctions
for non-compliance. With respect to the Regulatory Laws, the Indemnitee shall
not be construed to have reasonable cause to believe that the Indemnitee’s acts
or omissions were unlawful, and the Indemnitee shall therefore be presumed to be
entitled to indemnification, if the Indemnitee acted in good faith or the act or
omission complained of arose out of rent increases or other activities in the
ordinary course of the Company’s operations.
     Section 9.   Remedies.
     (a)          In the event that: (i) a determination is made that the
Indemnitee is not entitled to indemnification under this Agreement,
(ii) advancement of Expenses pursuant to Section 5 is not timely made pursuant
to this Agreement or (iii) payment of indemnification due the Indemnitee under
this Agreement is not made within sixty (60) days after the Indemnitee has made
a written claim therefor to the Company, the Indemnitee shall be entitled, at
the election of the Indemnitee, to an arbitration at JAMS or an adjudication in
an appropriate court of competent jurisdiction of the Indemnitee’s entitlement
to such indemnification or advancement of Expenses. Any arbitration pursuant to
this Section 9 shall be conducted at Chicago, Illinois before a sole arbitrator
and shall be administered by JAMS pursuant to its comprehensive rules. Judgment
on the arbitration award may be entered in any court having jurisdiction.
     (b)          Any arbitration or judicial proceeding commenced pursuant to
this Section 9 shall be conducted in all respects as a de novo trial on the
merits and the Indemnitee shall not be prejudiced by reason of the failure by
the Company to make a determination of the Indemnitee’s right to indemnification
or a determination that the Indemnitee is not entitled to indemnification. The
Company shall have the burden of proving that the Indemnitee is not entitled to
indemnification or advancement of Expenses, as the case may be, in any
(i) arbitration or judicial proceeding commenced by the Indemnitee pursuant to
this Section 9 or (ii) judicial proceeding commenced by the Company for the
repayment of Expenses advanced pursuant to Section 5.

4



--------------------------------------------------------------------------------



 



     (c)          If a determination shall have been made or deemed to have been
made pursuant to this Agreement that the Indemnitee is entitled to
indemnification, the Company shall be bound by such determination in any
arbitration or judicial proceeding commenced pursuant to this Section 9 in the
absence of (i) a misstatement by the Indemnitee of a material fact, or an
omission of a material fact necessary to make the Indemnitee’s statements not
materially misleading, in connection with the request for indemnification or
(ii) a prohibition of such indemnification under Maryland law.
     (d)          The Company shall be precluded from asserting in any
arbitration or judicial proceeding commenced by the Indemnitee pursuant to this
Section 9 or judicial proceeding commenced by the Company for the repayment of
Expenses advanced pursuant to Section 5 that the procedures and presumptions of
this Agreement are not valid, binding and enforceable and shall stipulate in any
such court that the Company is bound by all the provisions of this Agreement.
     (e)          In the event that the Indemnitee (i) commences an arbitration
or judicial proceeding pursuant to this Section 9 with respect to the
Indemnitee’s rights under, or to recover damages for breach of, this Agreement
or (ii) defends a judicial proceeding commenced by the Company for the repayment
of Expenses advanced pursuant to Section 5, and in either case is successful in
whole or in part, the Indemnitee shall be entitled to recover from the Company,
and shall be indemnified by the Company against, any and all Expenses actually
and reasonably incurred by such Indemnitee in connection with such arbitration
or judicial proceeding. Notwithstanding anything to the contrary contained in
this Agreement, the Indemnitee shall be entitled to the advancement of Expenses
with respect to any arbitration or judicial proceeding commenced by the
Indemnitee pursuant to this Section 9 or judicial proceeding commenced by the
Company for the repayment of Expenses advanced pursuant to Section 5. Such
advancement of Expenses pursuant to this Section 9(e) shall be made in
accordance with the procedures set forth in Section 5 as if the arbitration or
judicial proceeding were a Proceeding thereunder, except that the Indemnitee
shall only be required to repay the Expenses to the extent that the final
arbitral or judicial determination includes a finding that the material
assertions made by the Indemnitee were not made in good faith or were frivolous.
     Section 10.    Non-Exclusivity; Insurance; Subrogation.
     (a)          The rights provided to the Indemnitee pursuant to this
Agreement shall not be deemed exclusive of any other rights to which the
Indemnitee may at any time be entitled under applicable law, the Charter, the
Bylaws, any agreement, a vote of the stockholders, a resolution of the Board of
Directors or otherwise. No amendment or alteration of this Agreement or any
provision hereof shall be effective as to the Indemnitee to decrease the rights
of indemnification with respect to any action taken or omitted by the Indemnitee
prior to such amendment or alteration.
     (b)          To the extent that the Company maintains an insurance policy
or policies providing liability insurance for the directors and officers of the
Company, the Indemnitee shall be covered by such policy or policies in
accordance with its or their terms to the maximum extent of the coverage
available, and upon the occurrence of any event constituting a change of control
of the Company under the policy or policies then in effect, the Company shall
obtain continuation and/or “tail” coverage for the Indemnitee to the maximum
extent obtainable at such time.
     (c)          In the event of any payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of the Indemnitee, who shall execute all papers and take all actions
reasonably necessary to secure such rights.
     (d)          The Company shall not be liable under this Agreement to make
any payment of amounts otherwise indemnifiable hereunder if and to the extent
that the Indemnitee has otherwise actually received such payment under any
insurance policy, contract, agreement, or otherwise.
     Section 11.   Continuation of Indemnification.   All agreements and
obligations of the Company contained herein shall continue during the period the
Indemnitee is a director or officer of the Company and shall continue thereafter
so long as the Indemnitee shall be subject to any threatened, pending or
completed Proceeding by reason of such Indemnitee’s Company Status and during
all applicable periods of limitations for any act or omission occurring during
the time that the Indemnitee was a director or officer. No legal action shall be
brought and no

5



--------------------------------------------------------------------------------



 



cause of action shall be asserted by or on behalf of the Company against the
Indemnitee or the Indemnitee’s spouse, heirs, executors or personal or legal
representatives after the expiration of two years from the date of accrual of
such cause of action, and any claim or cause of action of the Company shall be
extinguished and deemed released unless asserted by the timely filing of a legal
action within such two-year period; provided, however, that if any shorter
period of limitations is otherwise applicable to any such cause of action such
shorter period shall govern; and provided further, however, that except for
liabilities based on the Indemnitee’s receipt of an improper personal benefit no
legal action shall be brought and no cause of action shall be asserted by or on
behalf of the Company following the Indemnitee’s death. This Agreement shall be
binding upon the Company and its successors and assigns and shall inure to the
benefit of the Indemnitee and the Indemnitee’s heirs, executors and
administrators.
     Section 12.   Severability.   If any provision or provisions of this
Agreement shall be held to be invalid, illegal or unenforceable for any reason
whatsoever, (i) the validity, legality and enforceability of the remaining
provisions of this Agreement (including, without limitation, each portion of any
section of this Agreement containing any such provision held to be invalid,
illegal or unenforceable that is not itself invalid, illegal or unenforceable)
shall not in any way be affected or impaired thereby, and (ii) to the fullest
extent possible, the provisions of this Agreement (including, without
limitation, each portion of any section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested by the provisions held invalid, illegal or unenforceable.
     Section 13.   Exceptions to Right of Indemnification.   Notwithstanding any
other provisions of this Agreement, the Indemnitee shall not be entitled to
indemnification (except with respect to Expenses as and to the extent provided
in Section 5 and Section 9(e)) under this Agreement: (i) with respect to any
Proceeding initiated by such Indemnitee against the Company without the prior
authorization of the Board of Directors, other than a proceeding commenced by
the Indemnitee to enforce or establish its rights under this Agreement,
(ii) with respect to any Proceeding in which the Indemnitee’s act or omission
was material to the cause of action adjudicated and was committed in bad faith
or was the result of active and deliberate dishonesty, (iii) if the Indemnitee
actually received an improper personal benefit in money, property or services
and such benefit was material to the Proceeding for which indemnification is
being sought or (iv) in the case of a criminal Proceeding the Indemnitee had
reasonable cause to believe that the act or omission was unlawful (it being
understood that if the Indemnitee is successful on the merits or otherwise in
any such Proceeding, the Indemnitee shall be entitled to all rights to
indemnification and reimbursement of Expenses contemplated by this Agreement).
In addition, the Indemnitee shall not be entitled to indemnification under this
Agreement in respect of any Proceeding in which the Indemnitee shall have been
adjudged to be liable to the Company unless and only to the extent that a court
of appropriate jurisdiction shall determine that, in view of all the relevant
circumstances, the Indemnitee is fairly and reasonably entitled to
indemnification. The Company shall not be obligated to indemnify the Indemnitee
hereunder for any amounts paid in settlement of a Proceeding unless the Company
consents in advance in writing to such settlement, which consent shall not be
unreasonably withheld; provided, that the Indemnitee shall not be required to
obtain the consent of the Company with respect to the settlement of a Proceeding
for less than $25,000.
     Section 14.   Headings.   The headings of the sections of this Agreement
are inserted for convenience only and shall not be deemed to constitute part of
this Agreement or to affect the construction thereof.
     Section 15.   Modification and Waiver.    No supplement, modification or
amendment of this Agreement shall be binding unless executed in writing by both
of the parties hereto.
     Section 16.   Notice by the Indemnitee.   The Indemnitee agrees promptly to
notify the Company in writing upon being served with any summons, citation,
subpoena, complaint, indictment, information or other document relating to any
Proceeding or matter which may be subject to indemnification or advancement of
Expenses covered hereunder, and such notification shall without limitation
represent the Indemnitee’s request for indemnification pursuant to Section 7(a);
provided, however, that the failure by the Indemnitee to provide such prompt
notification shall not relieve the Company of any of its obligations under this
Agreement except to the extent that the Company is actually prejudiced thereby.
The Indemnitee shall be relieved of its obligation to provide notice to the
Company pursuant to the preceding sentence in the event that the Chief Executive
Officer of the Company (where the Indemnitee is not the Chief Executive Officer
of the Company) or the General Counsel of the Company (where the Indemnitee is
the Chief Executive Officer of the Company) has actual knowledge of the relevant
Proceeding. If at

6



--------------------------------------------------------------------------------



 



the time of the receipt of a notice pursuant to this Section 16 the Company has
directors and officers liability insurance in effect, the Company shall give
prompt notice with respect to such Proceeding to the insurers in accordance with
the procedures set forth in the respective policies. The Company shall
thereafter take all necessary or desirable action to cause such insurers to pay,
on behalf of the Indemnitee, all amounts payable as a result of such Proceeding
in accordance with the terms of such policies.
     Section 17.   Notices.   All notices, requests, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given if (i) delivered by hand and received by the party to whom said
notice or other communication shall have been directed or (ii) mailed by
certified or registered mail with postage prepaid, on the third business day
after the date on which it is so mailed, if so delivered or mailed, as the case
may be, to the following addresses:
If to the Indemnitee, to the address set forth on the signature page of this
Agreement.
If to the Company, to:
Equity LifeStyle Properties, Inc.
Two North Riverside Plaza, Suite 800
Chicago, Illinois 60606
Attn: General Counsel
     or to such other address as may have been furnished to the Indemnitee by
either party to the other.
     Section 18.   Governing Law.   The parties agree that this Agreement shall
be governed by, and construed and enforced in accordance with, the laws of the
State of Maryland.
     Section 19.   Counterparts.   This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one agreement binding on the parties hereto.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.

            EQUITY LIFESTYLE PROPERTIES, INC.
      By           Title:  Executive Vice President and General Counsel         
      INDEMNITEE
              Name:         Address:     

7